Exhibit 10(o)

AGREEMENT

THIS AGREEMENT is made effective as of the 5th day of January, 2004, by and
between Becton, Dickinson and Company (the “Company”), and Jeffrey S. Sherman
(“Sherman”).

WITNESSETH:

WHEREAS, Sherman received an offer for the position Vice President and General
Counsel for the Company pursuant to a letter (the “Offer Letter”) dated
December 18, 2003 from Edward J. Ludwig, the Company’s Chairman, President and
Chief Executive Officer;

WHEREAS, the Offer Letter described certain terms and conditions of Sherman’s
employment for the Company, including his right to receive certain
post-retirement health care benefits under the Company’s post-retirement health
care benefit program (the “Retiree Medical Plan”);

WHEREAS, on December 23, 2003, Sherman accepted the offer contained in the Offer
Letter; and

WHEREAS, Sherman and the Company, by this Agreement, with to clarify and
describe the Company’s obligation (initially described in the Offer Letter) to
provide Sherman with any post-retirement health care benefits.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound, the Company and
Sherman agree as follows:

1. Retiree Medical Plan Eligibility: This Agreement describes Sherman’s
eligibility for participation in the Retiree Medical Plan. Except as otherwise
provided herein, all other terms, conditions, rights and obligations of Sherman
and the Company with respect to the Retiree Medical Plan, including (but not
limited to) benefits and premium payments, shall be governed by the terms of the
Retiree Medical Plan. Notwithstanding the foregoing, if the terms of this
Agreement conflict with the Retiree Medical Plan, this Agreement shall be deemed
to be an amendment to such Plan. The following describes particular rules
regarding Sherman’s Retiree Medical Plan eligibility:

a. Termination of Employment On or After Age 55. Upon Sherman’s termination of
employment for any reason on or after his attainment of age 55, he shall be
eligible to participate in the Retiree Medical Plan pursuant to the terms,
conditions, and limitations of such Plan in effect at such date, subject to
Sherman’s payment of the applicable premium for retiree medical coverage that
otherwise applies to retired employees of the Company.



--------------------------------------------------------------------------------

Retiree Medical Agreement – Jeffrey S. Sherman

Page - 2 -

 

b. Termination of Employment Before Age 55.

(1) Voluntary Termination or Termination for Cause Before Age 55. If, prior to
his attaining age 55, Sherman voluntarily terminates his employment or if
Sherman’s employment is terminated by the Company “for cause” (as such term is
defined in Section 4(b) of the Employment Agreement entered into between the
Company and Sherman), the Company shall have no obligation to provide Sherman
with any retiree medical benefit coverage, whether under the Retiree Medical
Plan or otherwise.

(2) Mutual Agreement. Notwithstanding the preceding paragraph (1), if Sherman’s
employment is terminated prior to his attaining age 55 and that termination is
at the mutual agreement of the Company and Sherman, Sherman shall be entitled to
participate in the Retiree Medical Plan upon his attainment of age 55, pursuant
to the terms, conditions, and limitations of such Plan in effect at such date,
subject to Sherman’s payment of the applicable premium for retiree medical
coverage that otherwise applies to retired employees of the Company.

c. Death or Disability While Actively Employed. Upon Sherman’s termination of
employment due to his death or disability, Sherman’s eligibility for benefits
under the Retiree Medical Plan shall be unaffected by this Agreement and he (or
his surviving spouse) shall only be entitled to participate in the Retiree
Medical Plan (if at all) to the same extent as any other employee of the Company
who terminates employment due to death or disability at the same age as Sherman
(at his death or disability) and with the same years of credited service as
Sherman (at his death or disability). Any Retiree Medical Plan coverage under
such conditions shall be provided pursuant to the terms, conditions, and
limitations of such Plan in effect at such date, subject to the payment of the
applicable premium for retiree medical coverage that otherwise applies with
respect to retired employees of the Company.

d. Change in Control. If Sherman’s employment is terminated following a Change
in Control (as defined in the Employment Agreement between the Company and
Sherman), Sherman shall be eligible to participate in the Retiree Medical Plan
upon the later of his attainment of age 55 or the exhaustion of medical coverage
otherwise provided by the Company pursuant to the terms of Sherman’s Employment
Agreement. Such coverage shall be provided pursuant to the terms, conditions,
and limitations of such Plan in effect at such date, subject to the payment of
the applicable premium for retiree medical coverage that otherwise applies with
respect to retired employees of the Company.

2. Non-Assignment: Shermnan’s right to the retiree medical benefits described in
this Agreement may not be assigned, transferred, pledged or otherwise
encumbered.



--------------------------------------------------------------------------------

Retiree Medical Agreement – Jeffrey S. Sherman

Page - 3 -

 

3. Tax Consequences: The Retiree Medical Plan is subject to certain federal
income tax rules that limit the extent to which tax-free coverage may be
provided on a discriminatory basis in favor of highly compensated individuals.
There can be no assurance that such coverage may continue to be provided to
Sherman on a tax-favored basis if Sherman’s coverage under the Retiree Medical
Plan is made available to him at a time when it is not otherwise available to
any other terminated or retired employee of the Company.

4. No Employment Guarantee: Nothing contained herein shall be construed as
conferring upon Sherman the right to continue in the employ of the Company in
any capacity and no rights are acquired by the Retiree Medical Plan or the
Agreement except as expressly provided herein.

5. Plan Committee: The senior human resources officer of the Company shall have
full power and authority to interpret, construe and administer this Agreement
and the Retiree Medical Plan, and such Committee’s interpretations hereof, and
all actions hereunder, shall be binding and conclusive on all persons and for
all purposes. No member of the Compensation and Benefits Committee or the senior
human resources officer shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to such member’s willful misconduct.

6. Binding Effect: This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and Sherman, and Sherman’s heirs,
executors, administrators and legal representatives.

7. Controlling Law: This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey except to the extent governed by
applicable Federal law.

8. Termination or Amendment of Retiree Medical Plan: Sherman understands and
acknowledges that the Board of Directors of the Company or its delegate may
terminate or amend the Retiree Medical Plan at any time and for any reason. In
the event of any such amendment, Sherman shall be eligible for the same coverage
under the Retiree Medical Plan as all other similarly situated retired employees
of the Company otherwise entitled to coverage under the Retiree Medical Plan.

9. Entire Agreement: Except as expressly provided herein, this Agreement and the
underlying Retiree Medical Plan: (i) supersede all other understandings and
agreements, oral or written, between the parties with respect to the subject
matter of this Agreement; and (ii) constitute the sole agreement between the
parties with respect to its subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written,



--------------------------------------------------------------------------------

Retiree Medical Agreement – Jeffrey S. Sherman

Page - 4 -

 

have been made by any party or by anyone acting on behalf of any party, which
are not embodied in this Agreement; and (ii) no agreement, statement or promise
not contained in this Agreement shall be valid or binding on the parties unless
such change or modification is in writing and is signed by the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement signed this
             day of January, 2004 and effective as of the day and year first
above written.

 

BECTON, DICKINSON AND COMPANY By:  

/s/ Edward J. Ludwig

Name:   Edward J. Ludwig Title:   Chairman, President and CEO JEFFREY S. SHERMAN

s/ Jeffrey S. Sherman

 